     Case 2:13-cr-00291 Document 26 Filed 09/21/20 Page 1 of 2 PageID #: 168

                 IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                             CHARLESTON DIVISION


UNITED STATES OF AMERICA,



v.                                      CRIMINAL ACTION NO. 2:13-cr-00291

RETSYN DESHAWN OWENS


                     MEMORANDUM OPINION AND ORDER


       Pending before the court is ECF No. 25, Defendant Retsyn Deshawn Owens’

Clarification and Resubmission of his earlier pro se Motion for Compassionate

Release [ECF No. 18]. I have already issued an Order Denying Defendant’s Motion

for Compassionate Release without prejudice on May 29, 2020, because, at that time,

Defendant had not exhausted his administrative remedies. [ECF No. 20]. Defendant

now supplements his Motion with evidence that he has since met the administrative

exhaustion requirement. However, upon further investigation into Defendant’s case,

I must DENY this Motion [ECF No. 25].

       On December 27, 2013, Judge Thomas E. Johnston revoked Defendant’s

supervised release in this case and sentenced him to 24 months of imprisonment.

That term of imprisonment was to run consecutive to Defendant’s sentence in a

separate case, Criminal Action: 2:13-cr-00088. [ECF No. 7]. In Criminal Action No.

2:13-cr-00088, [ECF No. 39] (Jan. 2, 2014), Judge Johnston sentenced Mr. Owens to

151 months of imprisonment followed by three years of supervised release for

conspiracy to distribute cocaine base in violation of 21 U.S.C. § 846. On May 29, 2020,

this case was reassigned to me. [ECF No. 19].         However, Defendant’s term of
   Case 2:13-cr-00291 Document 26 Filed 09/21/20 Page 2 of 2 PageID #: 169

imprisonment in this case has long been completed. At this time, Defendant is only

serving his term of imprisonment imposed in Criminal Action No. 2:13-cr-00088. That

case has not been reassigned to me.

      Because I am not the presiding judge over Defendant’s current term of

imprisonment, and because there is no term of imprisonment left for me to possibly

reduce in this case, I must DENY Defendant’s Motion [ECF No. 25]. If Defendant,

who is acting pro se, wishes to pursue a motion for compassionate release, he is

hereby DIRECTED to file a new motion stating all of his grounds for relief in Criminal

Action No. 2:13-cr-00088. To be clear, Defendant cannot simply file a motion for

reconsideration asking the court to consider the documents filed in this case, as he

has done here. Defendant must begin anew by filing a complete motion for

compassionate release in the proper case.

      The court DIRECTS the Clerk to send a copy of this Order to the defendant

and counsel, the United States Attorney, the United States Probation Office, and the

United States Marshal.



                                       ENTER:       September 21, 2020




                                            2
